                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

JOSHUA SPRINGER,                                )
                                                )
                              Plaintiff,        )
       v.                                       )          No. 18-00968-CV-W-BP
                                                )
SEMPER BLUE PROFESSIONAL                        )
SERVICES, INC.,                                 )
                                                )
                              Defendant.        )

            ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                         OF CLASS SETTLEMENT

       Pending is a joint motion for preliminary settlement approval. (Doc. 76.) After reviewing

the motion and the supporting documentation, including the Notice of Proposed Settlement, (Doc.

76-1), the Court GRANTS the motion and rules as follows:

            1. The Court finds that on a preliminary basis the class as defined in the Notice of

Proposed Settlement (the “Settlement Class”) meets the requirements of a settlement class under

the Fair Labor Standards Act, the Federal Rules of Civil Procedure, and applicable case law.

Accordingly, the Court provisionally certifies the Settlement Class, which is composed of “[a]ll

individuals employed by Defendant as security or compliance officers at any time within the three

years prior to [December 7, 2018].” (Doc. 76-1, p. 2.)

            2. The Court provisionally appoints Joshua Springer as the Class Representative of

the Settlement Class.

            3. The Court also provisionally finds that counsel for the Settlement Class, Andrew

Protzman and Benjamin Stelter-Embry of the Protzman Law Firm, LLC, are qualified,

experienced, and skilled attorneys capable of adequately representing the Settlement Class, and

they are provisionally approved as Class Counsel.




            Case 4:18-cv-00968-BP Document 77 Filed 11/21/19 Page 1 of 4
             4. The Court has reviewed the Notice of Proposed Settlement and finds that the

settlement agreed to by the parties represents a fair and reasonable settlement of the Parties’

dispute. The settlement appears to be reasonable in light of the risk inherent in continuing with

litigation and was arrived at after an arm’s length negotiation involving experienced counsel.

             5. The Settlement Class shall be notified of this settlement by written notice, in the

form attached as Exhibit A to this Order subject to the parties filling in the omitted information

such as dates and times of relevant events.1 The settlement notice shall be accompanied by a letter

indicating whether the recipient is entitled to any portion of the settlement proceeds.

             6. The Court finds that the distribution of notice as provided herein and in the Notice

of Proposed Settlement constitutes the best notice practicable under the circumstances, such notice

comports with the requirements of the Constitution of the United States, the Federal Rules of Civil

Procedure, due process and other laws, and such notice constitutes due and sufficient notice for all

purposes to all persons entitled thereto.

             7. The Court will schedule a hearing to determine the lawfulness, reasonableness,

adequacy, and fairness of the settlement, and to determine whether the settlement should be finally

approved by this Court, and whether an order granting final approval should be entered thereon.

             8. All objections to the settlement which are to be heard at the hearing on final

approval of the settlement and any documents submitted in support of those objections will be

considered only if the objections are filed in writing and mailed to the Clerk of the Court at the

following address: United States District Court for the Western District of Missouri, 400 E. 9th

Street, Kansas City, Missouri 64106. Objections must be filed or received no later than January




1
  The Court modified the Notice of Proposed Settlement that was provided by the parties. The Court directs the parties
to use the form as edited by the Court.

                                                          2

            Case 4:18-cv-00968-BP Document 77 Filed 11/21/19 Page 2 of 4
7, 2020. All objectors who wish to appear at the hearing must send written notice of their intention

to appear to the same address on or before the same date.

           9. Any member of the Settlement Class or any other person or entity with standing to

object and who does object to the approval of the settlement may appear at the aforesaid hearing

and show cause why the settlement should not be approved as fair, reasonable, and adequate.

           10. Unless otherwise contemplated by this Order, the Court hereby approves and adopts

the procedures, deadlines, and manner governing objecting to the settlement agreement as

provided for in the Notice of Proposed Settlement.

           11. The Court hereby sets the following dates and deadlines:

                   a. Notice to the Settlement Class, in the form attached as Exhibit A to this

                       Order and the accompanying letter as described in paragraph 5, will be sent

                       via first class mail within fourteen days of the issuance of this Order;

                   b. The deadline for members of the Settlement Class to object to the settlement

                       agreement is January 7, 2020;

                   c. The deadline for class counsel or defendant’s counsel to file responses to

                       any objections is January 14, 2020;

                   d. The hearing on final approval shall occur January 21, 2020 at 1:30 p.m. at

                       the United States District Courthouse in Kansas City, Missouri;

                   e. The deadline for filing a Final Accounting is 180 days after the checks have

                       been sent to the Settlement Class.

           12. If the settlement agreement is not approved or consummated for any reason

               whatsoever, the settlement agreement and all proceedings in connection therewith

               shall terminate without prejudice to the status quo ante and rights of the parties to



                                                 3

          Case 4:18-cv-00968-BP Document 77 Filed 11/21/19 Page 3 of 4
             the action as they existed prior to the date of the execution of the settlement

             agreement.

IT IS SO ORDERED.


                                             /s/ Beth Phillips
                                             BETH PHILLIPS, CHIEF JUDGE
Date: November 21, 2019                      UNITED STATES DISTRICT COURT




                                            4

         Case 4:18-cv-00968-BP Document 77 Filed 11/21/19 Page 4 of 4
